Exhibit 10.4

 

FOUNDER SHARES AMENDMENT AGREEMENT

 

March 26, 2018

 

M III Acquisition Corp.
3 Columbus Circle, 15th Floor
New York, NY 10019

 

Infrastructure and Energy Alternatives, LLC
c/o GFI Energy Group of Oaktree Capital Management, L.P.
1611 San Vicente Boulevard, Suite 710
Los Angeles, CA 90049

 

Re:                             Agreement Relating to Founder Shares

 

Ladies and Gentlemen:

 

Reference is made to (i) that certain agreement and plan of merger (as amended,
supplemented or otherwise modified from time to time, the “Merger Agreement”),
dated as of November 3, 2017, by and among M III Acquisition Corp., a Delaware
corporation (“Buyer”), Wind Merger Sub I, Inc., a Delaware corporation and a
wholly owned subsidiary of Buyer, Wind Merger Sub II, LLC, a Delaware limited
liability company and a wholly owned subsidiary of Buyer, IEA Energy Services
LLC, a Delaware limited liability company (the “Company”), Infrastructure and
Energy Alternatives, LLC, a Delaware limited liability company (the “Seller”),
the seller representative party thereto, and for the limited purposes set forth
therein, the Sponsor (as defined below), (ii) that certain letter agreement (the
“Insider Letter”), dated July 7, 2016, between Buyer and Cantor Fitzgerald & Co.
and each of M III Sponsor I LLC, a Delaware limited liability company (“M III
LLC”), and M III Sponsor I LP, a Delaware limited partnership (“M III LP” and
together with M III LLC, “Sponsor”), Mohsin Y. Meghji, Suleman E. Lunat, Brian
Griffith, Andrew L. Farkas, Osbert Hood, and Philip Marber with respect to
certain matters, including with respect to the persons listed on Exhibit A
hereto, the transfer of shares of common stock of the Buyer (“Common Stock”)
held of record by each of them (as further described on Exhibit A hereto, the
“Founder Shares”), and (iii) that certain Waiver, Consent and Agreement to
Forfeit Founder Shares, dated March 20, 2018, by and among the parties to the
Merger Agreement (the “Waiver Agreement”). This letter agreement (this
“Agreement”) represents the “Founder Shares Amendment” contemplated by the
Merger Agreement. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in the Merger Agreement.

 

In order to induce the Buyer and the Seller to enter into the Merger Agreement
and to proceed with the Mergers and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each holder of
Founder Shares and the Seller, hereby agrees, for the benefit of the Buyer and
the Seller, as follows:

 

1.                                      Each holder of Earnout Shares (as
defined below) agrees that the Earnout Shares held by such holder shall be
subject to vesting as follows:

 

--------------------------------------------------------------------------------


 

(a)                                 50% of such holder’s Earnout Shares will
irrevocably vest on the first day upon which the closing sale price of the
Common Stock on the NASDAQ has equaled or exceeded $12.00 per share (as adjusted
for stock splits, dividends, reorganizations, recapitalizations and the like)
for any twenty (20) trading day period in a consecutive thirty (30) day trading
period;

 

(b)                                 50% of such holder’s Earnout Shares will
irrevocably vest on the first day upon which the closing sale price of the
Common Stock on the NASDAQ has equaled or exceeded $14.00 per share (as adjusted
for stock splits, dividends, reorganizations, recapitalizations and the like)
for any twenty (20) trading day period in a consecutive thirty (30) day trading
period; and

 

(c)                                  On or prior to the tenth anniversary of the
date of this Agreement, all of such holder’s then-unvested Earnout Shares will
immediately and irrevocably vest upon the occurrence of any of the following
events that results in all of Buyer’s stockholders having the right to exchange
their shares of Common Stock for consideration in cash, securities or other
property which equals or exceeds $10.00 per share (as adjusted for stock splits,
dividends, reorganizations, recapitalizations and the like):

 

(i)                                     a Change of Control (as defined below)
shall occur; or

 

(ii)                                  Buyer shall engage in a “going private”
transaction pursuant to Rule 13e-3 under the Exchange Act or otherwise cease to
be subject to reporting obligations under Sections 13 or 15(d) of the Exchange
Act.

 

2.                                      For purposes of this Agreement:

 

(a)                                 The term Earnout Shares shall mean (i) with
respect to each holder of Founder Shares party hereto, the number of Founder
Shares set forth on Exhibit A with respect to such holder indicated as Earnout
Shares, which Exhibit A shall be amended to reflect any forfeiture to the
Company of Founder Shares by such holder on the date hereof or thereafter
pursuant to the terms of the Waiver Agreement,  and (ii) with respect to the
Seller, (A) 212,500 shares out of the 425,000 shares of Common Stock issued to
the Seller by the Buyer at Closing pursuant to the Waiver Agreement and (B) any
additional shares of Common Stock issued to the Seller by the Buyer after the
date hereof that constitute $12 Earnout Shares or $14 Earnout Shares pursuant to
Section 4(e) of the Waiver Agreement that have not vested in accordance with the
terms of this Agreement on or prior to the date of such issuance.

 

(b)                                 The term “Change of Control” means the
occurrence of any of the following events after the date hereof:

 

(i)                                     there is consummated, in accordance with
Buyer’s certificate of incorporation and applicable law, the sale, lease or
transfer, in one or a series of related transactions, of all or substantially
all of Buyer’s assets (determined on a consolidated basis) to any Person

 

2

--------------------------------------------------------------------------------


 

or “group” (as such term is used in Section 13(d)(3) of the Exchange Act, or any
successor provisions thereto);

 

(ii)                                  any Person or any group of Persons acting
together which would constitute a “group” for purposes of Section 13(d)(3) of
the Exchange Act, or any successor provisions thereto, is or becomes the
beneficial owner, directly or indirectly, of securities of Buyer representing
more than fifty percent (50%) of the combined voting power of Buyer’s then
outstanding Common Stock;

 

(iii)                               there is consummated a merger or
consolidation of Buyer with any other corporation or other entity, and,
immediately after the consummation of such merger or consolidation, either
(x) the Board of Directors of Buyer immediately prior to the merger or
consolidation does not constitute at least a majority of the board of directors
of the Person surviving the merger or, if the surviving Person is a Subsidiary,
the ultimate Buyer thereof, or (y) the Common Stock immediately prior to such
merger or consolidation do not continue to represent or are not converted into
more than fifty percent (50%) of the combined voting power of then outstanding
voting securities of the Person resulting from such merger or consolidation or,
if the surviving Person is a Subsidiary, the ultimate parent thereof; or

 

(iv)                              the stockholders of Buyer and the Board of
Directors of Buyer approve a plan of liquidation or dissolution of Buyer;

 

provided, that no Change of Control shall be deemed to have occurred pursuant to
the foregoing clauses (i) through (iv), if all of the Common Stock held by
Buyer’s stockholders prior to the Change of Control remains outstanding and the
Common Stock continues to be listed on a national securities exchange.

 

3.                                      Each holder of Earnout Shares hereby
irrevocably and unconditionally agrees that, prior to the vesting thereof, such
holder shall not Transfer (as defined below) all or any portion of such holder’s
Earnout Shares, other than (i) in the case of each holder of Founder Shares, to
a permitted transferee described in subclauses (a) through (d) of
Section 7(c) of the Insider Letter and (ii) in the case of the Seller, to a
Seller Affiliated Transferee (as defined in the Investor Rights Agreement, dated
as of the date hereof, by and between the Seller and the Company and the other
parties thereto), in each case of clauses (i) and (ii) who enters into a written
agreement for the benefit of the parties to this Agreement pursuant to which
such permitted transferee agrees to be bound by the provisions of this
Agreement.

 

4.                                      “Transfer” shall mean any direct or
indirect offer, sale, assignment, Encumbrance, disposition, loan or other
transfer (by operation of Law or otherwise), either voluntary or involuntary, or
entry into any contract, option or other arrangement or understanding with
respect to any offer, sale, assignment, Encumbrance, disposition, loan or

 

3

--------------------------------------------------------------------------------


 

other transfer (by operation of Law or otherwise), of any Earnout Shares or
interest in any Earnout Shares.

 

5.                                      If the Earnout Shares have not vested on
or prior to the ten-year anniversary of the date of the Merger Agreement, the
Earnout Shares shall be forfeited to Buyer without consideration and with no
further action required of any Person. Upon any such forfeiture, such Earnout
Shares shall transfer to Buyer for cancellation and in exchange for no
consideration.

 

6.                                      Prior to the vesting of any Earnout
Shares hereunder, the holder of such Earnout Shares shall nevertheless retain
the right to vote such Earnout Shares.

 

7.                                      Until all Earnout Shares have vested or
been forfeited hereunder, an amount equal to any dividends or distributions that
would have been payable to the holders of Earnout Shares if the Earnout Shares
had vested prior to the record date for such dividends or distributions shall be
withheld by the Buyer for the benefit of the holders of the Earnout Shares (the
“Withheld Amount”).  If any securities of the Buyer or any other Person are
included in the Withheld Amount, then any dividends or distributions in respect
of or in exchange for any of such securities in the Withheld Amount, whether by
way of stock splits or otherwise, shall be delivered to the Buyer and included
in the “Withheld Amount”, and will be released to the Buyer or the holders of
the Earnout Shares, as applicable, upon the release of the corresponding
securities.  If and when the Earnout Shares vest in accordance with Section 1,
the Buyer shall release to the holders of the Earnout Shares, the aggregate
amount of the Withheld Amount  attributable to the Earnout Shares that have
vested and, if applicable, shall continue to withhold any remaining Withheld
Amount that is attributable to the Earnout Shares that have not yet vested until
such Earnout Shares vest, in which case such remaining Withheld Amount shall be
released to the holders of Earnout Shares. If all or any portion of the Earnout
Shares are forfeited to the Buyer in accordance with Section 5, then the portion
of the Withheld Amount attributable to the portion of the Earnout Shares that
have been forfeited to the Buyer, as applicable, shall be forfeited to Buyer
without consideration and with no further action required of any person.

 

8.                                      This Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof.  This Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.

 

9.                                      No party hereto may assign either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written consent of each of the other parties hereto. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee. This Agreement shall be binding on each of the parties hereto and
their respective successors and assigns.

 

10.                               This Agreement shall be construed and enforced
in accordance with the internal laws of the State of Delaware without regard to
the conflict of laws principles thereof. The parties hereto (a) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Agreement shall be brought and enforced in the Court of Chancery of the

 

4

--------------------------------------------------------------------------------


 

State of Delaware (or, if the Court of Chancery of the State of Delaware lacks
jurisdiction, then in the applicable Delaware state court), or if under
applicable Law exclusive jurisdiction of such action is vested in the federal
courts, then the United States District Court for the District of Delaware, and
irrevocably submits to such jurisdiction and venue, which jurisdiction and venue
shall be exclusive, and (b) waive any objection to such exclusive jurisdiction
and venue or that such courts represent an inconvenient forum.

 

11.                               The parties agree that irreparable damage
would occur in the event that the parties hereto do not perform the provisions
of this Agreement in accordance with its terms or otherwise breach such
provisions.  Accordingly, the parties acknowledge and agree that the parties
shall be entitled to an injunction, specific performance and other equitable
relief to prevent breaches of this Agreement and to enforce specifically the
terms and provisions hereof, this being in addition to any other remedy to which
they are entitled at Law or in equity.  Each of the parties agrees that it will
not oppose the granting of an injunction, specific performance or other
equitable relief on the basis that the other parties have an adequate remedy at
Law or an award of specific performance is not an appropriate remedy for any
reason at Law or equity.  Any party seeking an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement shall not be required to provide any bond or other
security in connection with any such order or injunction.

 

12.                               Any notice, consent or request to be given in
connection with any of the terms or provisions of this Agreement shall be in
writing and shall be sent by electronic mail (with recipient receipt
acknowledgment), express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or facsimile transmission to
Buyer and Seller at the addresses specified in the Merger Agreement and to the
holders of Founder Shares at the addresses set forth on Exhibit A.

 

13.                               This Agreement shall immediately terminate,
without any further action by the parties hereto, at such time, if any, that the
Merger Agreement is terminated in accordance with its terms.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

5

--------------------------------------------------------------------------------


 

Please indicate your agreement to the foregoing by signing in the space provided
below.

 

 

M III SPONSOR I LLC

 

 

 

By: M III ACQUISITION PARTNERS I LLC, its managing member

 

 

 

By:

/s/ Mohsin Y. Meghji

 

Name:

Mohsin Y. Meghji

 

Title:

Managing Member

 

 

M III SPONSOR I LP

 

 

 

By: M III ACQUISITION PARTNERS I CORP., its general partner

 

 

 

By:

/s/ Mohsin Y. Meghji

 

Name:

Mohsin Y. Meghji

 

Title:

Managing Member

 

 

By:

/s/ Osbert Hood

 

Osbert Hood

 

 

By:

/s/ Philip Marber

 

Philip Marber

 

 

INFRASTRUCTURE AND ENERGY ALTERNATIVES, LLC

 

 

 

By:

/s/ John P. Roehm

 

Name:

John P. Roehm

 

Title:

President

 

--------------------------------------------------------------------------------


 

M III ACQUISITION CORP.

 

 

 

By:

/s/ Mohsin Y. Meghji

 

Name:

Mohsin Y. Meghji

 

Title:

Chief Executive Officer

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Name and Address for Notices

 

Founder Shares*

 

Earnout Shares*

 

M III Sponsor I LLC

 

3,487,475

 

1,743,737

 

M III Sponsor I LP

 

222,525

 

111,262

 

Osbert Hood

 

20,000

 

10,000

 

Philip Marber

 

20,000

 

10,000

 

Seller

 

—

 

212,500

 

Total

 

3,750,000

 

2,087,499

 

 

--------------------------------------------------------------------------------

* Such number of shares are calculated immediately prior to giving effect to the
consummation of the Business Combination contemplated by (and as defined in) the
Merger Agreement and are to be reduced by any forfeiture to the Company on the
date hereof or thereafter pursuant to the Waiver Agreement.

 

--------------------------------------------------------------------------------